Citation Nr: 1729504	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  10-09 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service connected residuals of left knee lateral meniscectomy prior to January 9, 2014.

2.  Entitlement to a rating in excess of 30 percent left knee arthroplasty from March 1, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas that confirmed and continued a 10% rating for residuals of left knee lateral meniscectomy.  In July 2011, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ).  In January 2013, the Board remanded the appeal for additional development.

While the appeal was in remand status, a November 2014 rating decision recharacterized the Veteran's residuals of left knee lateral meniscectomy as left knee arthroplasty, discontinued the 10 percent rating and rated the left knee replacement as 100 percent disabling from January 9, 2014, and 30 percent disabling from March 1, 2015.  Therefore, the Board has characterized the issues on appeal as they appear on the first page of this decision.


FINDINGS OF FACT

1.  Prior to January 9, 2014, the Veteran's left knee disability was manifested by locking and instability, which is analogous to moderate recurrent subluxation or lateral instability. 

2.  Prior to January 9, 2014, the most probative evidence of record showed that the Veteran's left knee disorder was manifested by pain, lost motion, and arthritis but not flexion of the knee limited to at least 45 degrees or extension of the knee limited to at least 10 degrees even taking into account his complaints of pain, ankylosis, dislocated semilunar cartilage, or impairment of the tibia and fibula.

3.  From March 1, 2015, the most probative evidence of record shows that the Veteran's left knee disorder is not manifested by objective evidence of severe weakness or severe painful motion or impairment approximating such level of severity, ankylosis, extension of the knee limited to 30 degrees even taking into account his complaints of pain, or impairment of the tibia and fibula.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent for left knee instability were met prior to January 9, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5257 (2016).

3.  The criteria for a separate 10 percent rating, but no more, for left knee arthritis were met prior to January 9, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2016).

3.  The criteria for a rating in excess of 30 percent for left knee arthroplasty are not met at any time from March 1, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to higher ratings for his left knee disorder at all times during the pendency of the appeal to include a separate rating for instability.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

An October 1996 rating decision granted the Veteran's left knee disorder a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257 based on the medical evidence showing that he had painful motion, subluxation, and/or instability effective February 7, 1996.  The March 2009 rating decision confirmed and continued the 10 percent rating for the left knee disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (knee instability and subluxation) based on the medical evidence showing arthritis with limitation of motion (i.e., the criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5003 (arthritis)).  In a November 2014 rating decision recharacterized the Veteran's residuals of left knee lateral meniscectomy as left knee arthroplasty, discontinued the 10 percent rating for left knee instability or subluxation under Diagnostic Code 5257, and rated the left knee replacement as 100 percent disabling from January 9, 2014, and 30 percent disabling from March 1, 2015, under 38 C.F.R. § 4.71a, Diagnostic Code 5055 (knee replacement).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5055, (for knee replacement (prosthesis)), a 100 percent rating is to be assigned for 1 year following implantation of the prosthesis.  With chronic residuals consisting of severe painful motion or severe weakness in the affected extremity a 60 percent rating is warranted.  Intermediate degrees of residual weakness, pain or limitation of motion are to be rated by analogy to Codes 5256, 5261, or 5262.  The minimum rating is 30 percent.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, ankylosis at a favorable angle in full extension or in slight flexion between 0 degrees and 10 degrees warrants a 30 percent rating; ankylosis with flexion between 10 degrees and 20 degrees warrants a 40 rating; ankylosis with flexion between 20 degrees and 45 degrees warrants a 50 rating; and extremely unfavorable ankylosis (flexion at an angle of 45 degrees or more) warrants a 60 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, slight recurrent subluxation or lateral instability will be rated as 10 percent disabling.  Moderate recurrent subluxation or lateral instability will be rated as 20 percent disabling.  And, severe recurrent subluxation or lateral instability warrants a 30 percent rating.

The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  The use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent rating.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, removal of the semilunar cartilage when symptomatic warrants a 10 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of the knee is limited to 45 degrees a 10 percent rating is in order.  If flexion of the knee is limited to 30 degrees a 20 percent rating is in order.  If flexion of the knee is limited to 15 degrees a 30 percent rating is in order.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees a 30 percent rating is in order.  If extension of the knee is limited to 30 degrees a 40 percent rating is in order.  If extension of the knee is limited to 45 degrees a 50 percent rating is in order.  

Full range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2016).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, impairment of the tibia and fibula with slight knee or ankle disability warrants a 10 percent rating; with moderate knee or ankle disability warrants a 20 percent rating; with marked knee or ankle disability warrants a 30 percent rating; and with nonunion (loose motion requiring brace) warrants a 40 percent rating.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5263, Genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated) warrants a 10 percent rating.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the United States Court of Appeals for Veterans Claims (Court) in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also recently held in Correia v. McDonald, 28 Vet. App. 158 (2016) that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), that Court held that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings.  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.  VA's General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disorder includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id.  VA General Counsel has also held that separate ratings may be assigned in cases where the service-connected knee disorder includes both arthritis and instability, provided of course, that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 23-97 (July 1, 1997).

a.  Prior to January 9, 2014

The Veteran was in receipt of a 10 percent rating for left knee instability or subluxation under Diagnostic Code 5257 since February 7, 1996, when the RO changed the Diagnostic Code under which he was rated to Diagnostic Code 5055.  

At the personal hearing and at his VA examinations the Veteran reported that he had problems with left knee instability and/or locking.  Moreover, treatment records show he uses a knee brace.  See, e.g., VA treatment records dated in June 2009, October 2009, and June 2015.  However, while the April 2012 VA examiner initially reported the Veteran had a problem with instability, he thereafter opined that the he neither had instability or subluxation.  Similarly, the January 2006 VA examiner opined that there was no instability, the March 2009 VA examiner opined that there was no laxity and McMurray's, collateral ligament test, and Lachman's were negative, the June 2014 VA examiner opined that there was no instability or subluxation, and the September 2016 VA examiner opined that there was no instability.  The Veteran, however, credibly testified that he experienced recurrent subluxation as well as locking.  In its role as a finder of fact, the Board concludes that his left knee disability, other than for limitation of motion, prior to January 9, 2014, most closely approximated the criteria for a 20 percent rating under Diagnostic Code 5257.  In light of the clinical findings, however, the Board finds that the preponderance of the evidence is against entitlement to a rating in excess of 20 percent.

b.  A Compensable Rating for limitation of motion prior to January 9, 2014

During the pendency of the appeal, the Veteran has complained of left knee pain with motion.  Likewise, when examined by VA, not only did the Veteran complain of pain but on examination but it was painful or tender.  See VA examinations dated in January 2006, March 2009, and April 2012.  Furthermore, X-rays confirmed this diagnosis of degenerative joint disease.  See, e.g., VA examinations dated in January 2006 and April 2012; VA X-ray dated in October 2005; VA magnetic resonance imaging evaluation (MRI) dated in June 2009.

The Board finds the Veteran complaints of left knee pain both competent and credible.  Thus, taking into account 38 C.F.R. §§§ 4.40, 4.45 4.59 the Board finds that the Veteran's symptoms meet the criteria for a separate 10 percent schedular ratings  38 C.F.R. § 4.71a; Also see Burton; VAOPGCPREC 23-97  This is true at all times prior to January 9, 2014, and therefore further consideration of staged ratings is not warranted.  Hart.

However, the Board finds that neither a rating in excess of 10 percent for lost motion nor separate compensable ratings for lost flexion and extension are warranted under Diagnostic Code 5260 and/or Diagnostic Code 5261.  38 C.F.R. § 4.471a; VAOPGCPREC 9-2004.  In this regard, the Board notes that that the range of motion of the left knee taking into account the pain and repetition was 0 to 130 degrees at the January 2006 and March 2009 VA examinations and 0 to 65 degrees at the April 2012 VA examination.  Moreover, while treatment records periodically documented the Veteran's complaints and treatment for adverse left knee pathology, the Board finds that nothing in these records show his adverse symptomatology to be worse than what was reported by the above VA examiners.  

Therefore, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 4.59 as well as DeLuca, Mitchell, and Correia, the Veteran's functional losses did not equate to the criteria required for a compensable rating for limitation of flexion under Diagnostic Code 5260 or extension under Diagnostic Code 5261 or separate compensable ratings under both Diagnostic Code 5260 and Diagnostic Code 5261 because his range of motion at its worst was 0 to 65 degrees (i.e., flexion was not limited to at least 45 degrees and extension was not limited to at least 10 degrees).  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a; VAOPGCPREC 23-97.  This is true at all times prior to January 9, 2014, and therefore further consideration of staged ratings is not warranted.  Hart.

c.  Left Knee Replacement from March 1, 2015

As noted above, from March 1, 2015, the Veteran has received a single 30 percent rating for his left knee disorder under Diagnostic Code 5055.

To warrant an increased rating, the evidence must show either chronic residuals of severe motion limitation or weakness (which would warrant a 60 percent rating under Code 5055) or that he has impairment warranting an intermediate level of disability (40 or 50 percent) under Diagnostic Codes 5256 or 5262.  

At the June 2014 VA examination the examiner opined that the knee was still a little tender.  However, at the June 2014 VA examination there was no objective evidence of painful motion, functional loss/impairment, or pain on palpation.  Similarly, the September 2016 VA examiner reported that there was no pain, no evidence of pain with weight bearing, no objective evidence of localized tenderness or pain on palpation, and no crepitus. The June 2014 and September 2016 VA examiners also both opined that the muscle strength in the left knee with flexion and extension was normal at 5/5.  Likewise, at both the June 2014 and September 2016 VA examinations the pain free range of motion after repetition of the left knee was 0 to 120 degrees and these ranges are not even compensable under either Diagnostic Code 5260 or Diagnostic Code 5261.  The June 2014 VA examiner also reported that the Veteran did not use any assistive device to ambulate.  Moreover, while treatment records periodically document his complaints and treatment for left knee pathology, the Board finds that nothing in these records show these symptoms to be worse than what was reported by the above VA examiners.  

Given the above medical evidence, the Board finds that while the term "severe painful motion" and "severe weakness" is not defined by regulation, it must mean more than the adverse symptomatology being manifested by the Veteran during this time period.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Accordingly, the Board finds that the criteria for a higher 60 percent rating are not met under Diagnostic Code 5055.  This is true at all times from March 1, 2015, and therefore consideration of staged ratings is not warranted.  Hart.  Further, in light of the foregoing, the Veteran does not have ankylosis nor compensable extension.  As such, a rating in excess of 30 percent is not warranted.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 20 percent rating for left knee instability under Diagnostic Code 5257 is granted. 

Subject to the law and regulations governing payment of monetary benefits, a separate 10 percent rating for left knee arthritis with lost motion is granted prior to January 9, 2014.

A rating in excess of 30 due to left knee joint replacement is denied from March 1, 2015.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


